Dismissed and Memorandum Opinion filed January 15, 2009







Dismissed
and Memorandum Opinion filed January 15, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00713-CV
____________
 
INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA,
Appellant
 
V.
 
GREGORY S. KING, Appellee
 
 

 
On Appeal from the 4th District Court
Rusk County, Texas
Trial Court Cause No. 2002-304
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 30, 2008.  The clerk=s record was filed on August 18,
2008.  The reporter=s record was filed September 23, 2008.  No brief was filed.




On
November 20, 2008, this Court issued an order stating that unless appellant
submitted his brief, together with a motion reasonably explaining why the brief
was late, on or before December 22, 2008, the Court would dismiss the appeal
for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Yates, Guzman, and
Sullivan.